The first question is, whether the justice of the peace, before whom the action was originally brought, had jurisdiction of the cause; and whether, for want of such jurisdiction, the court of common pleas was justified in dismissing the suit.
By the Revised Statutes, ch. 208, § 13, it is provided, that "justices of the peace shall have power to issue writs of replevin, where the goods and chattels to be replevied are of fifty dollars value or less, if they were taken, attached, or detained, in the town in which the justice dwells who issues the writ;" and they are empowered "to try the same, and award execution therein." This jurisdiction is given to them, irrespective of the residence of the parties. If the property is taken or detained in the town where the justice dwells, it is sufficient to authorize him to issue the writ, and to try the cause. The writ in this case alleges the taking and detaining to have been in the town of Warwick, wherein the justice who issued the writ dwelt. It alleges a case therefore within the jurisdiction of the justice. The plea of the defendant, that he did not take *Page 360 
or detain the goods and chattels in manner and form as alleged, put in issue every material allegation of the plaintiff; and, as this is a local action, depending upon the place of taking, the allegation of the place was material to the plaintiff's recovery in the suit. This, it was necessary for the plaintiff to prove, as well as a taking by defendant. The question to be determined was one of fact. If the plaintiff failed to prove it, judgment must be for the defendant, for a return and restoration, and for damages. If he failed to offer any proof upon that point, he might be nonsuited. But the matter of complaint was clearly within the jurisdiction of the justice — a taking in the place of his residence; and his power was, to determine, upon the proof, as well the place of taking, as the fact of taking.
The defendant claims, that this cause is not to be treated as if dismissed; and that the fact, that a judgment was rendered by the court for a return and restoration of the property, shows, that notwithstanding the order to dismiss, it was not, in fact, dismissed; and, as the judgment which followed was such as would follow a judgment of nonsuit, and is, besides, such a judgment, as upon all the facts disclosed, ought to have been rendered, and, as justice would require, it should be treated by this court as a nonsuit, and not as a dismissal.
That the final judgment rendered in this case is such as ought to have been rendered upon the facts as they appear to have been proved on the trial, we see no reason to question; and if we were at liberty to treat this cause, after the order to dismiss, as still before the court for any judgment thereon, we should not be inclined to disturb the judgment given for the defendant. But the bill of exceptions leaves no such option. It states, positively, that the case was ordered to be dismissed; and is allowed by the judge who tried the cause. We must assume that it was so dismissed, and that, because, in the opinion of the court, there was no jurisdiction; and the question remains, whether the judgment rendered thereafter is rightly rendered, or whether any judgment could thereafter be rendered in the cause; and we think that, clearly, it could not. The case was dismissed for want of jurisdiction, and because the court had no power to award judgment; and it is well settled, *Page 361 
that if a court have no jurisdiction of a cause, it can render no judgment thereon, even for costs. All it can do, is, to dismiss the parties to the proper forum, and decline any action upon it.
Exceptions sustained, and new trial ordered.